DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments, and/or Claims

	Applicant’s response of 08 April 2022 is acknowledged. Claim 7 has been cancelled, claims 1-6 were amended, and claim 43 is new. Claims 1-6, 8-11, 13, 15-17, 21-23, 26-31, 33, 34, 36, 37, 39, 40, and 43 are currently pending.

Withdrawn Rejections
	Claims 1-11, 13, 15-17, 21-23, 26-31, 33, 34, 36, 37, 39, and 40 were rejected under 35 USC 112(a) for failing to comply with the written description requirement. Applicant’s amendments to claims 1-6  and the cancelation of claim 7 has overcome the rejection and the rejection is therefore withdrawn. 

Allowable Subject Matter
Claims 1-6, 8-11, 13, 15-17, 21-23, 26-31, 33, 34, 36, 37, 39, 40, and 43 are allowed.
The following is an examiner’s statement of reasons for allowance: The instant claims are drawn to a polypeptide comprising at least one VHH domain that binds CD123 comprising the SEQ ID NOs: disclosed in claims 1-6, 8-11, and 43. While polypeptides that bind CD123 are well known in the art, the structures of the instant invention are free of the prior art and were therefore determined to be novel. There would have been no motivation for one of ordinary skill in the art to have generated polypeptides with these structures; therefore, they are also non-obvious. The following is considered to be the closest prior art.

US 20190071513 A1 (Aptevo Research and Development) 7 MAR 2019
Aptevo teaches protein molecules that specifically bind to CD123, which may have at least one humanized or human CD123-binding domain and states that such molecules are useful in the treatment of cancer (abstract). Aptevo teaches that the protein molecule binding to CD123 may have a second binding domain that binds to another target (abstract). Aptevo further teaches that the other target can be a T-cell, CD3, or a TCR receptor (page 198, claim 1). Aptevo teaches methods of producing the CD123-binding polypeptide including the use of an expression vector and a recombinant host cell (page 199, claims 35-38). Aptevo states that CD123-binding polypeptide can be used to treat cancers including Hodgkin’s lymphoma, and acute myeloid leukemia (page 2, paragraph [0018]). 

US 20180169261 A1 (Seattle Genetics, Inc) 21 JUN 2018
Seattle teaches murine, chimeric, and humanized antibodies that bind to CD123 and conjugates thereof (abstract). Seattle teaches that anti-CD123 antibodies can be conjugated to cytotoxic moieties or cytostatic moieties to form antibody-drug conjugates (page 6, paragraph [0059]). Seattle further teaches that the cytotoxic agent is a maytansinoid, an auristatin, or pyrrolobenzodiazepine (page 30, claim 45). Seattle teaches the use of an anti-CD123 antibody-drug conjugate to treat cancers including B-cell acute lymphoma, acute myeloid leukemia, chronic lymphocytic leukemia, hairy cell leukemia, mantle cell lymphoma, and Hodgkin’s disease (page 30, claims 36 and 37). Seattle states that the polynucleotide that binds to a CD123 protein can be made using an isolated vector and host cell (page 30, claims 49-51).


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




AUDREY L BUTTICE/Examiner, Art Unit 1647                             
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647